DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1,5,7,9,13,15,17,21,23,25,29,31 are objected to because of the following informalities:  
In claim 17, examiner believes the claimed limitation “in addition to a first PUSCH of the plurality of PUSCHs in addition to a first PUSCH of the plurality of PUSCHs”   is redundant; and should be changed to “in addition to a first PUSCH of the plurality of PUSCHs” [. Appropriate correction is required.
In claims 17,25 examiner suggests “a processor configured to read the instruction in the memory” be changed to “a processor configured to execute [read] the instruction in the memory”.
In claims 1,7,9,15,23,31 examiner strongly suggests the use of “IF” in the claims be deleted or amended to avoid indefinite meaning.  
In claims 5,13,21,29 examiner strongly suggests the use of “IF” in the claims be deleted or amended to avoid indefinite meaning.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
These claims are method claims that do not include at least one physical device that performs the steps. Therefore, the subject matter in the claims is not statutory.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,9,10,17,18,25,26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsson et al. (US Pat.10,587,386).
In claims 1,9,17 it is noted that the claimed limitation does not clearly address who ignore the downlink assignment index in the DCI format or the DCI transmitted 
if HARQ-ACK is transmitted on at least one physical uplink shared channel (PUSCH) of a plurality of PUSCHs in addition to a first PUSCH of the plurality of PUSCHs (see col.13; line 60 to col.14; line 10; transmission on PUSCH includes a first part of CSI on a predefined portion of the schedule PUSCH and HARQ bits on the PUSCH), ignoring a downlink assignment index (DAI) in a downlink control information (DCI) format used for one physical downlink control channel (PDCCH) when determining the HARQ-ACK ( see fig.11; col.13; lines 42-55; WD 22 receives DCI message including DCI format 0_0 for scheduling HARQ transmission on PUSCH. The DCI message does not indicate downlink assignment index (DAI) (ignore DAI in the DCI message); or In col.15; lines 25-30; the WD 22 is scheduled with DCI format for PUSCH without DAI field (the wireless device ignores DAI)). The WD 22 reserves resources on the scheduled PUSCH for 2 HARQ bits), wherein the plurality of PUSCHs correspond to the PDCCH ( see col.13; lines 45-67; the DCI message schedules transmissions including HARQ and CSI on PUSCH) and

In claims 2,10,18,26 Larsson et al. discloses wherein the plurality of PUSCHs are repetition transmission of the same PUSCH or transport block (TB); or, the plurality of PUSCHs are transmissions of a plurality of independent PUSCHs scheduled by the same PDCCH (see col.13; line 62 to col.4; line 10 and col.14; lines 41-46; CSI and HARQ are scheduled to transmit on predefined portions of PUSCH).
In claim 25, Larsson discloses a network device, comprising: a memory, configured to store an instruction ( see fig.2;col.8; lines 35-62; a network node 16 includes a memory 72 storing programs); a processor, configured to read the instruction in the memory to perform the method according to claim 9 ( see col.8; lines 35-55; a processor 70 is configured to access/read software 74 from memory 72); a transceiver configured to transmit or receive data under control of the processor ( see col.7; lines 20-25; radio interface 62 sets up wireless connection 64 with a wireless device 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4,12,20,28 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. ( US Pat.10,587,386)  in view of Takeda et al. ( US Pub.2021/0067275).
In claims 4,12,20,28 Larson does not discloses determining the HARQ-ACK according to a determined method for HARQ-ACK transmission on a PUSCH without a corresponding PDCCH; or determining the HARQ-ACK according to a determined method for HARQ-ACK transmission on a physical uplink control channel (PUCCH), and replacing a configuration parameter of HARQ-ACK corresponding to the PUCCH with a configuration parameter of HARQ-ACK corresponding to the PUSCH, wherein the configuration parameter is used for indicating whether spatial bundling is used for the HARQ-ACK.
Takeda et al. discloses in par[0035] in the UL grant-free transmission, the UE transmits UL data without receiving a UL grant carried on PDCCH (determining the HARQ-ACK according to a determined method for HARQ-ACK transmission on a PUSCH without a corresponding PDCCH). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Takeda et al. with that of Larsson et al. to transmit HARQ on PUSCH without PDCCH signaling. 

Claims 5,7,13,15,21,23,29,31 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US Pat.10,587,386)  in view of He et al. (US Pat.9,686,064).
In claims 7,15,23,31 Larsson et al. does not disclose in the condition that a dynamic HARQ-ACK codebook is used:

if at least one downlink transmission or SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining that the HARQ-ACK is a dynamic HARQ-ACK codebook determined according to a DAI in a PDCCH corresponding to the downlink transmission. 
He et al. discloses in col.12; lines 35-40; the Ue may not transmits a HARQ-ACK signal on PUSCH if the UE does not receive a PDCCH or PDSCH (if no downlink transmission or SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining no HARQ-ACK transmission on the PUSCH); and/or  further discloses col.12; lines 40-45; in some embodiments, the Ue may transmits HARQ-ACK signal on a PUSCH only if the UE receives PDSCH transmission indicating SPS release ( if at least one downlink transmission or SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining that the HARQ-ACK is a dynamic HARQ-ACK codebook determined according to a DAI in a PDCCH corresponding to the downlink transmission). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of He et al. with that of Larsson et al. to determine whether a PDSCH is received so that a HARQ can be transmitted accordingly.

Larsson does not disclose the ignoring the DAI in the DCI format used for the PDCCH when determining the HARQ-ACK comprises one of the following schemes:
scheme 1: in the condition that a semi-static HARQ-ACK codebook is used: 
if no downlink transmission or semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH) with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining no transmission of HARQ-ACK on the PUSCH; and/or, 
if only one downlink transmission with corresponding HARQ-ACK to be transmitted on a PUSCH is received and the only one downlink transmission is scheduled by a PDCCH using a DCI format 1_0 with DAI value of 1, or, if only one SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining that the HARQ-ACK is HARQ-ACK corresponding to the downlink transmission or the SPS PDSCH; otherwise, determining that the HARQ-ACK is a semi-static HARQ-ACK codebook determined according to a candidate time domain resource set for a downlink transmission and a feedback timing set between a downlink transmission and an HARQ-ACK
scheme 2: in the condition that a semi-static HARQ-ACK codebook is used:
if no downlink transmission or SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining no transmission of HARQ-ACK on the

PUSCH; and/or,
if at least one downlink transmission with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining that the HARQ-ACK is a semi-static HARQ-
ACK codebook determined according to a candidate time domain resource set for a downlink transmission and a feedback timing set between a downlink transmission and an HARQ-ACK, or, determining the HARQ-ACK according to a determined method for HARQ-ACK transmission on a PUCCH, and replacing a configuration parameter of HARQ-ACK corresponding to the PUCCH with a configuration parameter of HARQ-ACK corresponding to the PUSCH, wherein the configuration parameter is used for indicating whether the spatial bundling is used for the HARQ-ACK.
He et al. discloses in col.12; lines 35-40; the Ue may not transmits a HARQ-ACK signal on PUSCH if the UE does not receive a PDCCH or PDSCH (if no downlink transmission or SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining no HARQ-ACK transmission on the PUSCH); and/or  further discloses col.12; lines 40-45; in some embodiments, the Ue may transmits HARQ-ACK signal on a PUSCH only if the UE receives PDSCH transmission indicating SPS release (if only one SPS PDSCH with corresponding HARQ-ACK to be transmitted on a PUSCH is received, determining that the HARQ-ACK is HARQ-ACK corresponding to the downlink transmission or the SPS PDSCH). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of He et al. with that of Larsson et al. to determine whether a PDSCH is received so that a HARQ can be transmitted accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. ( US Pub.2019/0320431; Selectively Multiplexing Physical Uplink Shared Channel ( PUSCH) and PUCCH Communications).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413